As filed with the Securities and Exchange Commission on May 23, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) P.O. Box 23791, San Jose, CA 95153 (Address of principal executive offices) (Zip code) Kendrick W. Kam P.O. Box 23791, San Jose, CA 95153 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: March 31, 2014 Item 1. Schedule of Investments. Marketocracy Masters 100 Fund Portfolio of Investments March 31, 2014 (Unaudited) Shares Market Value Common Stocks - 85.2% (Cost $6,923,809) ACCOMMODATION AND FOOD SERVICES - 1.2% JMBA JAMBA, INC.* SAFM SANDERSON FARMS, INC. ADMINISTRATIVE AND SUPPORT- 1.8% MT ARCELORMITTAL - ADR OWW ORBITZ WORLDWIDE, INC.* WNS WNS HOLDINGS, LTD. - ADR* AGRICULTURE, FORESTRY, FISHING AND HUNTING - 0.6% PPC PILGRIM'S PRIDE CORP.* CONSTRUCTION - 0.2% XIN XINYUAN REAL ESTATE CO, LTD. - ADR FINANCE AND INSURANCE - 8.9% PVD ADMINISTRADORA DE FONDOS DE PENSIONES PROVIDA S.A. - ADR AEL AMERICAN EQUITY INVESTMENT LIFE HOLDING CO. BAC BANK OF AMERICA CORP. BRK/B BERKSHIRE HATHAWAY, INC. - CLASS B* FNMA FEDERAL NATIONAL MORTGAGE ASSOCIATION* FNFG FIRST NIAGARA FINANCIAL GROUP, INC. GNW GENWORTH FINANCIAL, INC.* GCA GLOBAL CASH ACCESS HOLDINGS, INC.* THG HANOVER INSURANCE GROUP, INC. (THE) HRG HARBINGER GROUP, INC.* JPM JPMORGAN CHASE & CO. MET METLIFE, INC. MS MORGAN STANLEY ORI OLD REPUBLIC INTERNATIONAL CORP. SNFCA SECURITY NATIONAL FINANCIAL CORP. - CLASS A* 92 TMK TORCHMARK CORP. TRV TRAVELERS COS, INC. (THE) UFCS UNITED FIRE GROUP, INC. UVE UNIVERSAL INSURANCE HOLDINGS, INC. WFC WELLS FARGO & CO. HEALTH CARE AND SOCIAL ASSISTANCE - 8.0% ARNA ARENA PHARMACEUTICALS, INC.* BCRX BIOCRYST PHARMACEUTICALS, INC.* BDSI BIODELIVERY SCIENCES INTERNATIONAL, INC.* CASM CAS MEDICAL SYSTEMS, INC.* DEPO DEPOMED, INC.* HWAY HEALTHWAYS, INC.* HTBX HEAT BIOLOGICS, INC.* IMRS IMRIS, INC.* KBIO KALOBIOS PHARMACEUTICALS, INC.* KERX KERYX BIOPHARMACEUTICALS, INC.* NKTR NEKTAR THERAPEUTICS* OGXI ONCOGENEX PHARMACEUTICAL, INC.* ONVO ORGANOVO HOLDINGS, INC.* PSTI PLURISTEM THERAPEUTICS, INC.* PRAN PRANA BIOTECHNOLOGY, LTD. - ADR* INFORMATION - 11.6% EGHT 8X8, INC.* AKAM AKAMAI TECHNOLOGIES, INC.* ALU ALCATEL-LUCENT - ADR ADNC AUDIENCE, INC.* BBRY BLACKBERRY, LTD.* BRCD BROCADE COMMUNICATIONS SYSTEMS, INC.* CHGG CHEGG, INC.* CKSW CLICKSOFTWARE TECHNOLOGIES, LTD. GSB GLOBALSCAPE, INC. GTT GTT COMMUNICATIONS, INC.* HPQ HEWLETT-PACKARD CO. IMN IMATION CORP.* IQNT INTELIQUENT, INC. MSFT MICROSOFT CORP. MGAM MULTIMEDIA GAMES HOLDING CO, INC.* NSR NEUSTAR, INC. - CLASS A* P PANDORA MEDIA, INC.* RP REALPAGE, INC.* RHT RED HAT, INC.* S SPRINT CORP.* SPRT SUPPORT.COM, INC.* TNGO TANGOE, INC.* TTGT TECHTARGET, INC.* TQNT TRIQUINT SEMICONDUCTOR, INC.* XGTI XG TECHNOLOGY, INC.* MANUFACTURING - 24.3% ACW ACCURIDE CORP.* AOSL ALPHA & OMEGA SEMICONDUCTOR, LTD.* AMAG AMAG PHARMACEUTICALS, INC.* AMRS AMYRIS, INC.* ARQL ARQULE, INC.* BRCM BROADCOM CORP. - CLASS A BLDR BUILDERS FIRSTSOURCE, INC.* CSII CARDIOVASCULAR SYSTEMS, INC.* CLFD CLEARFIELD, INC.* CORT CORCEPT THERAPEUTICS, INC.* CVU CPI AEROSTRUCTURES, INC.* CYAN CYANOTECH CORP.* CY CYPRESS SEMICONDUCTOR CORP. CYTK CYTOKINETICS, INC.* DNDN DENDREON CORP.* DSCI DERMA SCIENCES, INC.* ESLT ELBIT SYSTEMS, LTD. FSLR FIRST SOLAR, INC.* GM GENERAL MOTORS CO. GERN GERON CORP.* HALO HALOZYME THERAPEUTICS, INC.* HYGS HYDROGENICS CORP.* IG IGI LABORATORIES, INC.* IIVI II-VI, INC.* ICCC IMMUCELL CORP.* IFNNY INFINEON TECHNOLOGIES AG - ADR INTC INTEL CORP. IRF INTERNATIONAL RECTIFIER CORP.* ITT ITT CORP. IXYS IXYS CORP. KBALB KIMBALL INTERNATIONAL, INC. - CLASS B KMG KMG CHEMICALS, INC. LRCX LAM RESEARCH CORP.* LOGI LOGITECH INTERNATIONAL S.A. LOJN LOJACK CORP.* LXU LSB INDS, INC.* MNK MALLINCKRODT PLC* MXL MAXLINEAR, INC. - CLASS A* MFRI MFRI, INC.* MOD MODINE MANUFACTURING CO.* MOS MOSAIC CO. (THE) NANO NANOMETRICS, INC.* NSPH NANOSPHERE, INC.* NPTN NEOPHOTONICS CORP.* NRTLQ NORTEL NETWORKS CORP.*1 12 0 OLN OLIN CORP. OVTI OMNIVISION TECHNOLOGIES, INC.* ONTY ONCOTHYREON, INC.* PTIE PAIN THERAPEUTICS, INC.* QCOR QUESTCOR PHARMACEUTICALS, INC. RWC RELM WIRELESS CORP.* SOL RENESOLA, LTD. - ADR* RSTI ROFIN-SINAR TECHNOLOGIES, INC.* ROSG ROSETTA GENOMICS, LTD.* RTEC RUDOLPH TECHNOLOGIES, INC.* SNDK SANDISK CORP. SSH SUNSHINE HEART, INC.* STRN SUTRON CORP.* TBIO TRANSGENOMIC, INC.* ZHNE ZHONE TECHNOLOGIES, INC.* MINING, QUARRYING, AND OIL AND GAS EXTRACTION - 9.8% AEM AGNICO EAGLE MINES, LTD. ALJ ALON USA ENERGY, INC. ANR ALPHA NATURAL RESOURCES, INC.* CLF CLIFFS NATURAL RESOURCES, INC. EXXI ENERGY XXI BERMUDA, LTD. XOM EXXON MOBIL CORP. KIOR KIOR, INC. - CLASS A* KOG KODIAK OIL & GAS CORP.* MTL MECHEL - ADR* PARR PAR PETROLEUM CORP.* PZG PARAMOUNT GOLD AND SILVER CORP.* PBR PETROLEO BRASILEIRO S.A. - ADR PDS PRECISION DRILLING CORP. SGY STONE ENERGY CORP.* TPLM TRIANGLE PETROLEUM CORP.* OTHER SERVICES - 0.5% EEI ECOLOGY & ENVIRONMENT, INC. PROFESSIONAL, SCIENTIFIC, AND TECHNICAL SERVICES - 6.7% AMRI ALBANY MOLECULAR RESEARCH, INC.* ANTH ANTHERA PHARMACEUTICALS, INC.* ARWR ARROWHEAD RESEARCH CORP.* CBM CAMBREX CORP.* CIMT CIMATRON, LTD.* CTSH COGNIZANT TECHNOLOGY SOLUTIONS CORP. - CLASS A* JCS COMMUNICATIONS SYSTEMS, INC. DSS DOCUMENT SECURITY SYSTEMS, INC.* EXAS EXACT SCIENCES CORP.* GY GENCORP, INC.* G GENPACT, LTD.* NVTL NOVATEL WIRELESS, INC.* PACB PACIFIC BIOSCIENCES OF CALIFORNIA, INC.* PCTI PC-TEL, INC. PDII PDI, INC.* PRFT PERFICIENT, INC.* RMBS RAMBUS, INC.* RGDO REGADO BIOSCIENCES, INC.* SQNM SEQUENOM, INC.* SWI SOLARWINDS, INC.* STRM STREAMLINE HEALTH SOLUTIONS, INC.* SUTR SUTOR TECHNOLOGY GROUP, LTD.* TSRI TSR, INC.* REAL ESTATE AND RENTAL AND LEASING - 0.4% EXH EXTERRAN HOLDINGS, INC. RETAIL TRADE - 2.6% BBY BEST BUY, INC. CENT CENTRAL GARDEN AND PET CO.* NTZ NATUZZI SPA - ADR* OSTK OVERSTOCK.COM, INC.* SAH SONIC AUTOMOTIVE, INC. - CLASS A VVTV VALUEVISION MEDIA, INC.* TRANSPORTATION AND WAREHOUSING - 4.0% AAL AMERICAN AIRLINES GROUP, INC.* DRYS DRYSHIPS, INC.* JBLU JETBLUE AIRWAYS CORP.* LUV SOUTHWEST AIRLINES CO. UTILITIES - 3.8% KMI KINDER MORGAN, INC. SZYM SOLAZYME, INC.* WHOLESALE TRADE - 0.8% ESRX EXPRESS SCRIPTS HOLDING CO.* HBP HUTTIG BUILDING PRODUCTS, INC.* MIL MFC INDUSTRIAL, LTD. PARTNERSHIPS & TRUST - 1.9% (Cost $163,989) FINANCE AND INSURANCE - 0.7% ACC AMERICAN CAMPUS COMMUNITIES, INC. AGNC AMERICAN CAPITAL AGENCY CORP. OZM OCH-ZIFF CAPITAL MANAGEMENT GROUP, LLC. - CLASS A PMCT PMC COMMERCIAL TRUST MINING, QUARRYING, AND OIL AND GAS EXTRACTION - 0.3% SXCP SUNCOKE ENERGY PARTNERS L.P. REAL ESTATE AND RENTAL AND LEASING - 0.5% HCP HCP, INC. UMH UMH PROPERTIES, INC. RETAIL TRADE - 0.4% SGU STAR GAS PARTNERS, L.P. INVESTMENT COMPANIES - 4.6% (Cost $360,946) FXI ISHARES CHINA LARGE-CAP BRF MARKET VECTORS BRAZIL SMALL-CAP GLL PROSHARES ULTRASHORT GOLD* XIV VELOCITYSHARES DAILY INVERSE VIX SHORT TERM ETN* SHORT-TERM INVESTMENTS - 4.2% (Cost $349,376) DFDXX DAILY INCOME FUND - MONEY MARKET PORTFOLIO, 0.02%^ TOTAL INVESTMENT SECURITIES - 95.9% (Cost $7,798,120) OTHER ASSETS IN EXCESS OF LIABILITIES - 4.1% NET ASSETS - 100.0% ADR - American Depository Receipt * Non-income producing security. ^ Seven-day yield as of March 31, 2014 1 Market value of security is less than $1. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. The Marketocracy Masters 100 Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 —
